ORDER
PER CURIAM.
The plaintiffs, Jerry Brown, Sr. and his children, appeal the judgment entered by the Circuit Court of the City of St. Louis following a jury verdict against them and in favor of the defendant, Rebekah Rad-manesh, M.D., in the plaintiffs’ wrongful-death action filed in connection with Tyrone Brown’s murder of Vanilla Brown. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).